EXAMINER’S AMENDMENT AND REASONS FOR ALLOWANCE
This office action is in response to Applicant’s submission filed on 4/11/2022. Claims 1, 5 – 7, 9, 13 – 16, and 20 are pending in this application.  The submission has disclosed several references filed with the IDS on 4/11/2022. As such, claims 1, 5 – 7, 9, 13 – 16, and 20 have been examined per continued examination procedure. 

Continued Examination Under 37 CFR 1.114
A request for continued examination (herein “RCE”) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 4/11/2022 has been entered.

Information Disclosure Statement
The information disclosure statement(s)(IDS) submitted on 4/11/2022 has been considered by the examiner.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Brantley C. Shumaker, Reg. No.  56,588 on May 10, 2022.
Reference below is made to the claims as they were presented in the Amendment filed February 1, 2022 (herein “Amendment”). Only the claims given below are being amended in this Examiner’s Amendment, with all other claims being in final form as given in the Amendment.

In claim 1, line 22, the word “state” has been deleted from the phrase "the given state," and the word --context-- inserted therefor.

In claim 9, line 24, the word “state” has been deleted from the phrase "the given state," and the word --context-- inserted therefor.

In claim 16, line 24, the word “state” has been deleted from the phrase "the given state," and the word --context-- inserted therefor.






Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Amended claim 1, is recited here for reference only: “A method implemented using one or more processors, comprising: operating an automated assistant at least in part on a client computing device of a user; monitoring audio data captured by a microphone of the client computing device for one or more default hot words, wherein detection of one or more of the default hot words triggers transition of the automated assistant from a limited hot word listening state into a speech recognition state; based on one or more hardware signals generated by the client computing device, detecting transition of the client computing device into a given context; in response to the detecting of the transition of the client computing device into the given context, transitioning the automated assistant into a context-specific listening state associated with the given context, wherein the transitioning of the automated assistant into the context-specific listening state associated with the given context comprises: preemptively downloading and caching, locally in memory of the client computing device, content that is responsive to one or more context-specific hot words associated with the context-specific listening state; and in the context-specific listening state of the automated assistant, monitoring the audio data captured by the microphone of the client computing device for the one or more context-specific hot words, in addition to the one or more default hot words, wherein detection of one or more of the context-specific hot words triggers the automated assistant to perform a responsive action associated with the given state and to output at least some of the content that previously was preemptively downloaded and cached in local memory before detection of one or more of the context-specific hot words, without requiring detection of one or more of the default hot words or transition of the automated assistant into the speech recognition state.”
The closest teaching(s) to the currently claimed invention were the references applied in the previous office actions with specific regard to the closest prior art of record of Wang, and Cox, and particularly Gross, Sarir, and Dutta.
Wang (US-20180053507A1) teaches Par. 0056: ”the user 105 has said a certain phrase indicative of a voice command, e.g., the phrase “OK Google,” that the user 105 is likely to respond to a prompt for a voice command from the user device 105, e.g., in response to the user device 105 providing an audio output such as “say what you would like to do,” or may otherwise determine that the user 105 intends to provide a voice input.  In some implementations, the user 105 may confirm their intent to provide a voice command before audio data is obtained by the user device 104. The user device 104 may obtain and transmit audio data corresponding to the voice command utterance to the voice action system 100 for processing of the voice command.”, Par. 0132:” Similarly, a skill and/or intent may be customized to control whether the skill/intent may be invoked when the device 110 is locked. For example, a skill/intent may be customized to only be accessible (e.g., invoked or processed) when the device 110 is in an unlocked state, thus restricting access to the skill/intent and protecting a privacy of the user profile. When the device 110 is locked and the skill/intent is invoked, the server(s) 120 may determine that a voice command is invoking the skill/intent, determine that a corresponding user profile is not permitted access to the skill/intent when the device 110 is locked, and may explicitly deny access to the skill/intent (e.g., send a prompt to unlock the device 110).”, and Par. 0042:” Having identified the particular voice action, the voice action selector 150 provides action trigger data to the user device 104 that causes the activity or action associated with the particular voice action to be initiated. To do so, the voice action selector 150 can obtain information for controlling the user device 104 to perform the action or activity associated with the selected voice action. In some instances, controlling the user device 104 to perform the action or activity associated with the selected voice action can include firing an intent of the selected voice action. Firing the intent of the selected voice action may cause information for initiating the activity or action associated with the selected voice action to be provided to the user device 104.”, and Par. 0059:” One or more candidate voice actions are identified based on the context. In some examples, the voice action selector 150 identifies candidate voice actions based on the context. For example, the voice action selector 150 can receive the context from the context analysis engine 140 and can access the application voice action database 110 to identify voice actions that are compatible with the received context. To do so, the voice action selector 150 may compare the received context to conditions specified for one or more voice actions included in the application voice action database 110. The voice action selector 150 may identify candidate voice actions based on determining that the received context satisfies the conditions specified for those voice actions.”
Cox (US-20190341031A1) teaches Par. 0082:” Then, at block 703, context or state cache 405 adds new topics based on the first arguments (“Component: monitor” and “Computer: XPS 13”).”, and Par. 0084:” At block 705, context or state cache 405 adds new topics (“Monitor: Dell U3818DW” and “Item: Dell U3818DW”) based on the first responsive arguments of the first command.”, and Par. 0037:” In some embodiments, user interface device 207 may include audio controller 208, which may in turn be coupled to microphone(s) 209 and audio speaker(s) 210.”, and Par. 0063:” In these cases, command 505 may enable operations in client 102 that are specific to a particular application, such as: playing a media file, editing a document, performing a backup operation, etc.—without VSP 104 having the software application information.”
Gross (US-20160360336A1) teaches Par. 1032:” In some implementations, the mobile device can be configured to keep frequently invoked applications up to date. The mobile device can keep track of when applications are invoked by the user. Based on the invocation information, the mobile device can forecast when during the day the applications are invoked. The mobile device can then preemptively launch the applications and download updates so that the user can invoke the applications and view current updated content without having to wait for the application to download updated content.”, and Par. According to some embodiments, the prediction center can enable a consumer application to receive predictions in a “synchronous” manner. More specifically, a consumer application can be configured to issue, to the prediction center, a request that causes the prediction center to interact with one or more prediction engines and provide a somewhat immediate (i.e., synchronous) response/prediction to the consumer application. This synchronous configuration can be used, for example, when a consumer application—such as a chat application—is being launched and is seeking to preemptively identify a contact with whom a user of the mobile computing device is most likely to message (e.g., in accordance with a current time of the day) …. In turn, the prediction engine can indicate this particular music application to the OS kernel via a prediction when the headphones are connected to the mobile computing device. In turn, the OS kernel can preemptively load the appropriate music application (in accordance with the prediction), which can help improve the user's experience and enhance the performance of the mobile computing device.”
Sarir (US-20200057603A1) teaches Par. 0040:” The voice assistant application, when executed by the processor 205, allows the voice assistant device 200 to perform at least some embodiments of the methods described herein. The memory 235 stores a variety of data, including sensor data acquired by the sensors 215; user data including user preferences, settings and possibly biometric data about the user for authentication and/or identification; a download cache including data downloaded via the wireless transceivers; and saved files. System software, software modules, specific device applications, or parts thereof, may be temporarily loaded into RAM. Communication signals received by the voice assistant device 200 may also be stored in RAM. Although specific functions are described for various types of memory, this is merely one example, and a different assignment of functions to types of memory may be used in other embodiments.”
Dutta (US-20110170673A1) teaches Par. 0055:” Any IVR application 202 downloaded onto voice portal 106 is cached into the voice portal's 106 memory for a period of time. The IVR application 202 is not deleted unless the IVR application 202 is deliberately accessed in the voice portal 106 to delete that specific application from the cache memory. However, the cache can be refreshed based on some pre-defined rules and any content is then either deleted or overwritten with new downloaded content.”
However, Wang, Cox, Gross, Sarir, and Dutta individually or in combination do not teach or suggest to one of ordinary skill in the art before the effective filing date of the claimed invention, specific limitations such as “in response to the detecting of the transition of the client computing device into the given context, transitioning the automated assistant into a context-specific listening state associated with the given context, wherein the transitioning of the automated assistant into the context-specific listening state associated with the given context comprises: preemptively downloading and caching, locally in memory of the client computing device, content that is responsive to one or more context-specific hot words associated with the context-specific listening state”. While Wang, Cox, Gross, Sarir, and Dutta teach some aspect of the current claim as cited earlier, however, they do not teach and/or suggest claim in it its entirety, especially the limitation quoted above particularly underlined portion. Therefore claim 1 is allowed.
Independent claim 9, and 16 are CRM and system version of claim 1 and recite the same functionality as limitations of claim 1. Claim 9’s limitation that causes the same reason for allowance is “wherein the transitioning of the automated assistant into the context-specific listening state associated with the given context comprises:  preemptively downloading and caching, locally in memory of the client computing device, content that is responsive to one or more context-specific hot words associated with the context-specific listening state”, which is the same language as claim 1 and as such claim 9 is allowable.
Similarly Claim 16’s limitation that causes the same reason for allowance is “in response to the detected transition of the client computing device into the given context, transition the automated assistant into a context-specific listening state associated with the given context, wherein the transitioning of the automated assistant into the context-specific listening state associated with the given context comprises:  preemptively downloading and caching, locally in memory of the client computing device, content that is responsive to one or more context-specific hot words associated with the context-specific listening state”, which is the same language as claim 1 and as such claim 16 is allowable.
Similarly, dependent claims 5 - 7 further limit allowable independent claim 1, and dependent claims 13 – 15 further limit allowable independent claims 9, and dependent claim 20 further limit allowable independent claims 16, and thus said claims are found allowable over the prior art of record by virtue of their dependency. As such claims 1, 5 – 7, 9, 13 – 16, and 20 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIOUSH AGAHI whose telephone number is (408)918-7689. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARIOUSH AGAHI/             Examiner, Art Unit 2656 

/MICHELLE M KOETH/           Primary Examiner, Art Unit 2656